Delehanty, S.
Testator died January 30, 1931, leaving a will dated November 7, 1930. A petition for probate of this will was filed February 4, 1931, naming certain first cousins as distributees. Objections filed to the will were withdrawn after an adjustment between proponents and objectants. A decree was entered October 31, 1931, admitting the will to probate. Petitioner asserts that she is in the same degree of kinship as the objectants upon the probate proceedings. Concededly she was not cited and did not waive citation and she alleges that she had no notice of the probate proceeding. She now asks that the decree admitting the will to probate be vacated and that she have leave to file objections. Her petition fails to set forth her proposed objections and nothing is furnished which warrants any assumption that she could have success in any contest. Until petitioner discloses a meritorious basis for attack upon the will and establishes reasonable probability of success in a contest thereof she may not obtain vacation of the decree. (Matter of Leslie, 175 App. Div. 108; Matter of Jackson, 227 id. 777; Matter of Elias, 222 id. 728.) Application denied without prejudice to a renewal upon the proper showing of facts entitling petitioner to relief.